Citation Nr: 0843559	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  08-08 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service-connected chronic lumbosacral strain with 
degenerative disc disease (DDD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in November 2008.  The 
record was kept open for 60 days to allow the veteran to 
submit additional evidence in support of his claim.

The veteran submitted the additional evidence and it was 
received at the Board in December 2008.  He waived 
consideration by the agency of original jurisdiction (AOJ).  
However, as the veteran's case is being remanded for 
additional development, the AOJ will have the opportunity to 
review the evidence in the first instance.

Finally, the veteran testified that he was in receipt of 
Social Security Administration (SSA) disability benefits.  
(Transcript p. 3).  He said his SSA disability determination 
was based on a number of conditions but that his service-
connected back disability was his primary disability.  This 
was the first evidence of record that the veteran was 
unemployed and that his status could be related to a service-
connected disability.

The Board finds that the evidence of record has raised a 
claim of entitlement to a total disability evaluation based 
on individual unemployability (TDIU).  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a 
veteran submits evidence of a medical disability, makes a 
claim for the highest rating possible, and submits 'evidence 
of unemployability,' the requirement for an informal claim 
for TDIU is met); see also VAOPGCPREC 12-01.

The issue of entitlement to a TDIU rating has not been 
developed or certified on appeal.  The issue is referred to 
the RO for such further development as may be necessary.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran served on active duty from October 1966 to 
December 1970.  He submitted his initial claim for 
entitlement to service connection for a back disability in 
May 2006.

The veteran was afforded a VA examination in August 2006.  He 
was noted to be employed at a home improvement store at that 
time.  He had flexion to 50 degrees, extension to 5 degrees, 
lateral flexion to 10 degrees bilaterally, and rotation 
limited to 20 degrees bilaterally.  All measurements were 
limited at their points due to pain.  There was no increase 
with repetition.  No neurological abnormality was noted.  He 
was diagnosed with chronic lumbosacral strain with 
degenerative changes.

The veteran was granted service connection for chronic 
lumbosacral strain with DDD in November 2006.  He was awarded 
a 20 percent disability rating at that time.

The veteran has submitted statements and testified to the 
effect that he had taken pain medication prior to his 
examination and this enhanced his range of motion.  In his 
substantive appeal of March 2008 he said he had to sit in his 
van for about 15 minutes after his examination to allow for 
his muscle spasms to relax enough to allow him to drive home.  
The veteran also testified in November 2008 that his symptoms 
were worse since his examination.  A new VA examination is 
required to provide a current assessment of the veteran's 
disability.

The veteran reported that he had received treatment from VA 
since 2001.  The Board notes that the RO attempted to obtain 
records of this treatment by means of a search through the 
Compensation and Pension Records Interchange (CAPRI) system.  
A copy of a computer screen printout is included in the 
claims folder.  The printout indicates that there were no 
clinical records for the veteran, regarding his "back", 
based on a search of VISTA.Little-Rock.MED.VA.GOV.  There was 
a handwritten date on the document from November 2006.  

Associated with the claims folder is a VA outpatient entry, a 
clinical record, from that same source, dated February 17, 
2004.  It was printed on February 5, 2008.  Clearly, there 
are records pertaining to the veteran in the system.  
Moreover, the veteran testified at his hearing that he had 
been seen as recently as July 2008.  A new search for VA 
treatment records must be made.  If a negative response is 
still received from a computer search, alternate means of 
requesting the records must be used.

Finally, as noted in the Introduction, the veteran testified 
that he was in receipt of SSA disability benefits.  He 
provided evidence after the hearing that appears to be 
related to his SSA claim; however, the evidence was not a 
copy of any decision awarding benefits and it is not clear 
that it was evidence relied on by SSA in making any decision.  
The veteran's records from SSA must be requested.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private who may possess any 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
folder any medical records identified by 
him which have not been secured 
previously.

In regard to VA records, the RO must 
conduct either another CAPRI search or 
contact the Little Rock VA medical center 
(VAMC) directly to obtain the outstanding 
VA records for the veteran.  All 
outstanding VA records should be 
obtained.

2.  The RO must contact the SSA and 
obtain the administrative decision and 
the records relied on for the decision in 
the grant of benefits to the veteran.

3.  The veteran should be afforded an 
examination to assess the current status 
of his service-connected chronic 
lumbosacral strain and DDD.  The examiner 
is requested to comment on how the 
veteran's disability affects his ability 
to obtain and maintain substantially 
gainful employment.  A complete rationale 
should be provided for an opinion given.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal. If the benefits sought are not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


